DETAILED ACTION
Claims 1-20 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OMSTEAD et al (U.S. Patent Application Publication 2016/0060767).
With regards to claim 5, Omstead discloses a method of etching a copper layer, comprising oxidizing a first surface of a copper layer in a process chamber (Paragraphs [0015]-[0016]); exposing the oxidized surface of the copper layer to hexafluoroacetylacetonate vapor to form a copper(II) hexafluoroacetylacetonate compound (Paragraph [0023]-[0024], [0028]) and pumping the copper (II) hexafluoroacetylacetonate  compound out of the process chamber (Paragraphs [0016]-[0028], [0036]-[0039]).
With regards to claim 6, Omstead discloses wherein an oxidizing agent selected from the group consisting of ozone, oxygen and oxygen plasma is used to oxidize the copper layer (Paragraph [0016]).
With regards to claim 7, Omstead discloses wherein oxidizing the surface of the copper layer forms copper (I) oxide or copper (II) oxide (Paragraphs [0016]-[0018], [0024], [0028], [0037]-[0039] discloses Cu2O is formed to reacts, wherein copper can exist as either copper (1) or copper (II) and can be oxidized).
With regards to claim 8, Omstead discloses wherein the oxidizing the copper layer and exposing the oxidized surface of the copper layer to hexafluoroacetylacetonate etches the surface of the copper layer (Paragraphs [0019]-[0025], [0037]-[0039]).
With regards to claim 9, Omstead discloses wherein only the oxidized surface of the copper layer is etched (Paragraphs [0019]-[0025], [0037]-[0039]).
With regards to claim 10, Omstead discloses wherein the oxidizing the copper layer and exposing the oxidized surface of the copper layer to hexafluoroacetylacetonate forms water, the water being in a gaseous form, and wherein discloses oxidizing copper to form copper oxide which reacts with hexafluoroacetylacetonate to form by products copper (II) hexafluoroacetylacetonate and H2O which can be quickly exhausted from the chamber).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over OMSTEAD et al (U.S. Patent Application Publication 2016/0060767) in view of GEORGE et al (EP 1052689).
With regards to claim 1, Omstead discloses a method of etching a first layer, comprising oxidizing a first surface of a first layer in a process chamber (Paragraphs [0015]-[0016]); exposing the oxidized surface of the first layer to hexafluoroacetylacetonate vapor to form a volatile compound (Paragraph [0023]) and pumping the volatile compound out of the process chamber (Paragraph [0039]). (Paragraphs [0016]-[0025], [0036]-[0039]).
Omstead is silent as to exposing at a temperature of about 100°C to about 300°C.
George discloses a method of etching a first layer comprising oxidizing a surface of a first layer in a process chamber; exposing the oxidized first surface of the first layer of hexafluoroacetylacetonate vapor at a temperature of above 140°C to below and up to 300°C to form a volatile compound (Paragraphs [0020]-[0023]) which overlaps 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Omstead to include the temperature as rendered obvious by George because the reference of George teaches that if the reaction is conducted at a lower temperature the reaction rate will be too low and if the reaction is conduct at a higher temperature the reactants break up and lateral spread the etching during to the heat induced oxidation (Paragraph [0023]).
With regards to claim 2, the modified teachings of Omstead renders obvious wherein the first surface is directionally oxidized using oxygen ions (Omstead Paragraphs [0016]-[0018]). The modified teachings of Omstead further theses that the ion impanation can be controlled by adjusting the bias voltage wherein lower energies of ions is desirable to minimize stragglers and form more vertical sidewalls when a recessed feature is being formed (Omstead Paragraphs [0016]-[0017]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the 
With regards to claim 3, the modified teachings of Omstead renders obvious wherein the first layer comprises copper, cobalt or aluminum (copper) wherein the oxidizing the first surface and exposing the oxidized first surface layer to hexafluoroacetylacetonate etches the first layer and wherein only the oxidized first surface of the first layer is etched to expose a second surface (underlying not oxidized surface) of the first layer (Omstead Paragraphs [0016]-[0023], [0037]-[0039]).
With regards to claim 4, the modified teachings of Omstead renders obvious repeating the steps oxidizing and etching until the desired depth of the recess feature is reached (Omstead Paragraphs [0040]) the steps comprising etching a layer, comprising oxidizing a surface of the layer in a process chamber (Omstead Paragraphs [0015]-[0016]); exposing the oxidized surface of the layer to hexafluoroacetylacetonate vapor at a temperature of above 140°C to below and up to 300°C to form a volatile compound (Omstead Paragraph [0023], George Paragraphs [0020]-[0023]) which overlaps Applicant’s claimed amount of about 100°C to about 300°C and pumping the volatile compound out of the process chamber (Omstead Paragraph [0039]) rendering obvious oxidizing the second surface of the first layer; exposing the oxidized second surface of the first layer’ to hexafluoroacetylacetonate vapor at a temperature of about 100°C to about 300°C to form the volatile compound; and pumping the volatile compound out of the process chamber. In the case where the claimed ranges "overlap or lie inside 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over OMSTEAD et al (U.S. Patent Application Publication 2016/0060767), as applied to claims 5-10 in view of YE et al (U.S. Patent 6,010,603).
With regards to claim 11, Omstead discloses the limitations of claim 5 as previously discussed.
However Omstead does not explicitly disclose bombarding the copper‘(ll) hexafluoroacetylacetonate compound with argon ions at a low energy.
Ye discloses a method of patterning a copper layer comprising using an argon plasma on a copper surface react with a reactive ion species to help volatilize some species wherein the energy can be adjust to control the ion bombardment action on the surface of the substrate (Col.8 line 66- Col 7 line 30; Col 13 line 55-Col. 14 line 31). As such Omstead as modified by Ye renders obvious forming copper (II) hexafluoroacetylacetonate (Omstead Paragraph [0024]) and bombarding a volatile species from a film with an argon plasma wherein the argon ions (Col 13 line 55-Col. 14 line 31). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the energy of the argon ions to amounts including low energy in order to effective remove the desired copper compound as taught by the modified teachings of Omstead (Ye Col 13 line 55-Col. 14 line 31, MPEP 2144.05(II)(A)). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Omstead to include the argon bombardment as rendered obvious by Ye because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired pattering using the argon bombardment as rendered obvious by Ye. MPEP 2143D

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over OMSTEAD et al (U.S. Patent Application Publication 2016/0060767), as applied to claims 5-10 in view of GEORGE et al (EP 1052689).
With regards to claim 12, Omstead discloses the limitations of claim 5 as previously discussed.
However Omstead is silent as to wherein exposing the oxidized surface of the copper layer to hexafluoroacetylacetonate vapor is performed at a temperature of about 100°C to about 300°C.
George discloses a method of etching a first layer comprising oxidizing a surface of a first layer in a process chamber; exposing the oxidized first surface of the first layer of hexafluoroacetylacetonate vapor at a temperature of above 140°C to below and up to 300°C to form a volatile compound (Paragraphs [0020]-[0023]) which overlaps 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Omstead to include the temperature as rendered obvious by George because the reference of George teaches that if the reaction is conducted at a lower temperature the reaction rate will be too low and if the reaction is conduct at a higher temperature the reactants break up and lateral spread the etching during to the heat induced oxidation (Paragraph [0023]).

Claims 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al (U.S. Patent Application Publication 2017/0032990).
With regards to claim 13, Lin discloses a method of etching a cobalt layer, comprising oxidizing a first surface of a cobalt layer in a process chamber (Paragraphs [0031]) exposing the oxidized surface of the cobalt layer to hexafluoroacetylacetonate vapor to form a cobalt(II) hexafluoroacetylacetonate compound (Paragraph [0031]-[0033]). (Paragraphs [0016]-[0028], [0036]-[0039]).
Lin does not explicitly disclose pumping the cobalt (II) hexafluoroacetylacetonate compound out of the process chamber.
However Lin discloses forming a gas of cobalt (II) hexafluoroacetylacetonate in the reaction (Paragraph [0032]) and the chamber may be purged by nitrogen gas 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Lin to include the purging as taught by the embodiment of Lin because the reference of Lin teaches that such process helps prevent the formation of carbon deposits on the surface (Paragraph p0041]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictable achieving the desired etching using the purging as rendered obvious by Lin. MPEP 2143D
With regards to claim 14, Lin renders obvious discloses wherein an oxidizing agent selected from the group consisting of ozone, oxygen and oxygen plasma is used to oxidize the copper layer (Paragraphs [0028], [0042]).
With regards to claim 15, Lin renders obvious wherein oxidizing the surface of the cobalt layer forms cobalt oxide (Paragraph [0032]).
With regards to claim 16, Lin renders obvious wherein the oxidizing the cobalt layer and exposing the oxidized surface of the cobalt layer to hexafluoroacetylacetonate etches the surface of the cobalt layer (Paragraphs [0032]-[0034]).
With regards to claim 17, Lin renders obvious wherein only the oxidized surface of the cobalt layer is etched (Paragraphs [0031]-[0042])
With regards to claim 18, Lin renders wherein the oxidizing the cobalt layer and exposing the oxidized surface of the cobalt layer to hexafluoroacetylacetonate forms water, the water being in a gaseous form, and wherein the water is pumped out of the process chamber (Paragraphs [0031]-[0035], ]0040] discloses oxidizing cobalt to form cobalt oxide which reacts with hexafluoroacetylacetonate to form by products cobalt hexafluoroacetylacetonate and H2O which can be removed during the purging process).
With regards to claim 20, Lin renders obvious wherein exposing the oxidized surface of the cobalt layer to hexafluoroacetylacetonate vapor is performed at a temperature of about 275°C to 350°C (Paragraphs [0031]-[0033]) which overlaps Applicant claimed amount of about 100°C to about 300°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over LIN et al (U.S. Patent Application Publication 2017/0032990), as applied to claims 13-18 and 20, in further view of YE et al (U.S. Patent 6,010,603).
With regards to claim 19, Lin discloses the limitations of claim 13 as previously discussed.
However Omstead does not explicitly disclose bombarding the cobalt (ll) hexafluoroacetylacetonate compound with argon ions at a low energy.
Ye discloses a method of patterning a metal layer comprising using an argon plasma on a metal surface react with a reactive ion species to help volatilize some species wherein the energy can be adjust to control the ion bombardment action on the surface of the substrate (Col.8 line 66- Col 7 line 30; Col 13 line 55-Col. 14 line 31). As such Lin as modified by Ye renders obvious forming cobalt (II) hexafluoroacetylacetonate (Lin Paragraphs [0032]-[0033}]) and bombarding a volatile prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the energy of the argon ions to amounts including low energy in order to effective remove the desired copper compound as taught by the modified teachings of Omstead (Ye Col 13 line 55-Col. 14 line 31, MPEP 2144.05(II)(A)). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(I)(A).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Omstead to include the argon bombardment as rendered obvious by Ye because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired pattering using the argon bombardment as rendered obvious by Ye. MPEP 2143D

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713